Exhibit 10.7

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Agreement”), effective as of the      day
of                 , 200    , is entered into by and between HUGHES Telematics,
Inc., a Delaware corporation (the “Company”), and
                                         and, together with the Company, the
“Parties”).

W I T N E S S E T H:

Pursuant to the Company’s 2009 Equity and Incentive Plan (the “Plan”) and
resolutions of the Board of Directors of the Company duly adopted on [Month
Date, 201_], the Board of Directors of the Company granted to the Grantee
restricted shares of common stock of the Company, par value $0.0001 per share
(“Common Stock”), on the terms and conditions set forth herein and hereby grants
such restricted shares.

Any capitalized terms not defined herein shall have their respective meanings
set forth in the Plan.

NOW, THEREFORE, the Parties hereto agree as follows:

SECTION 1. Grant of Restricted Stock. The Grantee is entitled to 36,000 shares
of Common Stock pursuant to the terms and conditions of this Agreement (the
“Restricted Stock”) granted effective as of the date of this Agreement (the
“Date of Grant”), subject to the restrictions set forth below and the terms of
this Agreement. The Grantee shall not be required to pay any cash consideration
in exchange for the Restricted Shares, except for taxes in accordance with
Section 7.

SECTION 2. Restrictions and Restricted Period.

(a) Restrictions. Shares of Restricted Stock granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of and shall
be subject to a risk of forfeiture as described in Section 4 below until the
lapse of the Restricted Period (as defined below).

(b) Restricted Period. The restrictions set forth above shall lapse and the
shares of Restricted Stock shall become vested and transferable (provided, that
such transfer is otherwise in accordance with federal and state securities laws,
and subject to Section 4 below) as to the shares of Restricted Stock over a
three-year vesting period (the “Restricted Period”) as follows: (i) on March 31,
2010, 12,000 shares of Restricted Stock shall become vested, (ii) on March 31,
2011, an additional 12,000 shares of Restricted Stock shall become vested, and
(iii) on March 31, 2012, an additional 12,000 shares of Restricted Stock shall
become vested.

SECTION 3. Rights of a Stockholder. From and after the Date of Grant and for so
long as the Restricted Stock is held by or for the benefit of the Grantee, the
Grantee shall have all the rights of a stockholder of the Company with respect
to the Restricted Stock, including, but not



--------------------------------------------------------------------------------

limited to, the right to receive dividends and the right to vote such shares. If
there is any stock dividend, stock split or other change in character or amount
of the Restricted Stock, then in such event, any and all new, substituted or
additional securities to which Grantee is entitled by reason of the Restricted
Stock shall be immediately subject to the Restrictions with the same force and
effect as the Restricted Stock subject to such Restrictions immediately before
such event.

SECTION 4. Forfeiture Upon Cessation of Service. If the Grantee’s service to the
Company is terminated, or if Grantee voluntarily terminates his service with the
Company, then the Restricted Stock, to the extent the Restricted Period has not
lapsed, shall be forfeited to the Company without payment of any consideration
by the Company, and neither the Grantee nor any of his successors, heirs,
assigns, or personal representatives shall thereafter have any further rights or
interests in such shares of Restricted Stock; provided that if the Grantee’s
service to the Company is terminated by reason of death or Disability, then the
Restricted Stock shall continue to vest in accordance with the schedule set
forth in Section 2(b) above.

SECTION 5. Certificates. Restricted Stock granted herein may be evidenced in
such manner as the Committee shall determine. If certificates representing
Restricted Stock are registered in the name of the Grantee, then the Company may
retain physical possession of the certificate until the Restricted Period has
lapsed.

SECTION 6. Legends. The Company may require, as a condition of the issuance and
delivery of certificates evidencing Restricted Stock pursuant to the terms
hereof, that the certificates bear the legend as set forth immediately below, in
addition to any other legends required under federal and state securities laws
or as otherwise determined by the Committee. All certificates representing any
of the shares of Restricted Stock subject to the provisions of this Agreement
shall have endorsed thereon the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER HELD BY THE ISSUER OR ITS ASSIGNEES(S) AS SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF THE SHARES, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY. NO TRANSFER SHALL BE PERMITTED
UNTIL AN EFFECTIVE REGISTRATION STATEMENT COVERING THE PLAN SHALL BE IN EFFECT.

Such legend shall not be removed until such shares vest pursuant to the terms
hereof and a registration statement covering such shares shall be effective.

SECTION 7. Taxes. The Grantee shall pay to the Company promptly upon request, at
the time the Grantee recognizes taxable income in respect to the shares of
Restricted Stock, an amount equal to the federal, state and/or local taxes the
Company determines it is required to withhold under applicable tax laws with
respect to the shares of Restricted Stock. In lieu of collecting payment from
the Grantee, the Company may, in its discretion, distribute vested shares of
Common Stock net of the number of whole shares of Common Stock the fair market
value of which is equal to the minimum amount of federal, state and local taxes
required to be withheld under applicable tax laws. The Grantee understands that
he (and not the Company)



--------------------------------------------------------------------------------

shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.

SECTION 8. Miscellaneous.

(a) Restrictions on Transfer. Shares of Restricted Stock that have not vested
may not be transferred or otherwise disposed of by the Grantee, including by way
of sale, assignment, transfer, pledge, hypothecation or otherwise, except as
permitted by the Committee, or by will or the laws of descent and distribution.

(b) Compliance with Law and Regulations. The award and any obligation of the
Company hereunder shall be subject to all applicable federal, state and local
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. Any purported transfer or sale of the
shares of Common Stock shall be subject to restrictions on transfer imposed by
any applicable state and Federal securities laws. Any transferee shall hold such
shares of Common Stock subject to all the provisions hereof and shall
acknowledge the same by signing a copy of this Agreement.

(c) Invalid Transfers. No purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, any of
the shares of Restricted Stock by any holder thereof in violation of the
provisions of this Restricted Stock Agreement shall be valid, and the Company
will not transfer any of said shares of Restricted Stock on its books or
otherwise nor will any of said shares of Restricted Stock be entitled to vote,
nor will any dividends be paid thereon, unless and until there has been full
compliance with said provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.

(d) Incorporation of Plan. This Agreement is made under the provisions of the
Plan (which is incorporated herein by reference) and shall be interpreted in a
manner consistent with it. To the extent that this Agreement is silent with
respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Restricted Stock Agreement shall be
deemed to be modified accordingly.

(e) Notices. Any notices required or permitted hereunder shall be addressed to
the Company, at its principal offices, or to the Grantee at the address then on
record with the Company, as the case may be, and deposited, postage prepaid, in
the United States mail. Either party may, by notice to the other given in the
manner aforesaid, change his or its address for future notices.

(f) Successor. This Agreement shall bind and inure to the benefit of the
Company, its successors and assigns, and the Grantee and his or her personal
representatives and beneficiaries.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The Committee shall have
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under



--------------------------------------------------------------------------------

them, and its decision shall be binding and conclusive upon the Grantee and his
legal representative in respect of any questions arising under the Plan or this
Agreement.

(h) Amendment. This Agreement may be amended or modified by the Company at any
time; provided that notice is provided to the Grantee in accordance with
Section 8(e); and provided further that no amendment or modification that is
adverse to the rights of the Grantee as provided by this Agreement shall be
effective unless set forth in a writing signed by the Parties.

*     *     *

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date first written above.

 

HUGHES TELEMATICS, INC.

By:      

Name:

 

Title:

GRANTEE

By:      

Name: